                           Case 3:21-md-02981-JD Document 21 Filed 04/07/21 Page 1 of 2



                    1   Brian C. Rocca, Bar No. 221576                 Daniel M. Petrocelli, Bar No. 97802
                        brian.rocca@morganlewis.com                    dpetrocelli@omm.com
                    2   Sujal J. Shah, Bar No. 215230                  O’MELVENY & MYERS LLP
                        sujal.shah@morganlewis.com                     1999 Avenue of the Stars, 7th Fl.
                    3   Michelle Park Chiu, Bar No. 248421             Los Angeles, CA 90067-6035
                        michelle.chiu@morganlewis.com                  Telephone: (310) 553-6700
                    4   Minna Lo Naranjo, Bar No. 259005
                        minna.naranjo@morganlewis.com                  Ian Simmons, pro hac vice
                    5   Rishi P. Satia, Bar No. 301958                 isimmons@omm.com
                        rishi.satia@morganlewis.com                    Benjamin G. Bradshaw, Bar No. 189925
                    6   MORGAN, LEWIS & BOCKIUS LLP                    bbradshaw@omm.com
                        One Market, Spear Street Tower                 O’MELVENY & MYERS LLP
                    7   San Francisco, CA 94105-1596                   1625 Eye Street, NW
                        Telephone: (415) 442-1000                      Washington, DC 20006-4001
                    8   Facsimile: (415) 442-1001                      Telephone: (202) 383-5106
                                                                       Facsimile: (202) 383-5414
                    9   Richard S. Taffet, pro hac vice
                        richard.taffet@morganlewis.com                 E. Clay Marquez, Bar No. 268424
                  10    MORGAN, LEWIS & BOCKIUS LLP                    emarquez@omm.com
                        101 Park Avenue                                O'MELVENY & MYERS LLP
                  11    New York, NY 10178-0060                        Two Embarcadero Center, 28th Floor
                        Telephone: (212) 309-6000                      San Francisco, CA 94111
                  12    Facsimile: (212) 309-6001                      Telephone: (415) 984-8700
                                                                       Facsimile: (415) 984-8701
                  13    Willard K. Tom, pro hac vice
                        willard.tom@morganlewis.com                    Stephen J. McIntyre, Bar No. 274481
                  14    MORGAN, LEWIS & BOCKIUS LLP                    smcintyre@omm.com
                        1111 Pennsylvania Avenue, NW                   O'MELVENY & MYERS LLP
                  15    Washington, D.C. 20004-2541                    400 South Hope Street, 18th Floor
                        Telephone: (202) 739-3000                      Los Angeles, CA 90071-2899
                  16    Facsimile: (202) 739-3001
                                                                       Telephone: (213) 430-6000
                                                                       Facsimile: (213) 430-6407
                  17
                        Attorneys for Defendants
                  18                                UNITED STATES DISTRICT COURT
                  19                               NORTHERN DISTRICT OF CALIFORNIA
                  20                                    SAN FRANCISCO DIVISION

                  21     IN RE GOOGLE PLAY STORE
                         ANTITRUST LITIGATION                          Case No. 3:21-md-02981-JD
                  22
                         THIS DOCUMENT RELATES TO:                     NOTICE OF OMNIBUS MOTION TO
                  23                                                   DISMISS
                         Epic Games Inc. v. Google LLC et al., Case
                  24     No. 3:20-cv-05671-JD                          Date:        TBD
                  25                                                   Time:        TBD
                         In re Google Play Consumer Antitrust          Courtroom:   11, 19th Floor
                  26     Litigation, Case No. 3:20-cv-05761-JD         Judge:       Hon. James Donato
                  27     In re Google Play Developer Antitrust
                         Litigation, Case No. 3:20-cv-05792-JD
                  28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                     Case No. 3:21-md-02981-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO                                      NOTICE OF OMNIBUS MOTION TO DISMISS
                            Case 3:21-md-02981-JD Document 21 Filed 04/07/21 Page 2 of 2



                     1          Pursuant to the Court’s Minute Entry dated April 1, 2021 (MDL Dkt. No. 18), and in
                     2   accordance with the parties’ Joint Case Management Statements filed on February 26, 2021 and
                     3   March 25, 2021 (MDL Dkt. Nos. 8 and 11), Defendants hereby re-file their Rule 12(b)(6) motion
                     4   to dismiss and the related documents, which were originally filed as Dkt. No. 91 in Epic Games
                     5   Inc. v. Google LLC et al., Case No. 3:20-cv-05671-JD (“Epic Action”) and Dkt. No. 71 in In re
                     6   Google Play Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD (“Developer Action”).
                     7   These documents include:
                     8                 Defendants’ Notice of Motion and Motion to Dismiss Epic Games, Inc.’s
                     9                  Complaint and Developers’ First Consolidated Class Action Complaint,
                                        Supporting Memorandum of Points and Authorities on Common Issues (Dkt. No.
                    10                  91 in the Epic Action; Dkt. No. 71 in the Developer Action) (the “Omnibus
                                        Motion”);
                    11
                                       Separate Memorandum of Points and Authorities Re: Defendants’ Motion to
                    12                  Dismiss Developers’ Claim for Damages (Dkt. No. 91-1 in the Epic Action; Dkt.
                    13                  No. 71-1 in the Developer Action);

                    14                 Defendants’ Request for Judicial Notice in Support of Defendants’ Motion to
                                        Dismiss Epic Games, Inc.’s Complaint and Developers’ First Consolidated Class
                    15                  Action Complaint (Dkt. No. 91-2 in the Epic Action; Dkt. No. 71-2 in the
                                        Developer Action);
                    16

                    17                 Declaration of Brian C. Rocca in Support of Defendants’ Motion to Dismiss and
                                        Request for Judicial Notice (Dkt. No. 91-3 in the Epic Action; Dkt. No. 71-3 in the
                    18                  Developer Action); and

                    19                 [Proposed] Order Granting Defendants’ Motion to Dismiss and Request for
                                        Judicial Notice (Dkt. No. 91-4 in the Epic Action; Dkt. No. 71-4 in the Developer
                    20                  Action).
                    21   As agreed to by all parties, the Omnibus Motion shall be deemed to have been filed with respect
                    22   to all Plaintiffs in the MDL action. See MDL Dkt. Nos. 8 at 1-2 and 11 at 2-3. The motions shall
                    23   be scheduled for oral argument on a date to be set by future Court order.
                    24
                          Dated: April 7, 2021                                MORGAN, LEWIS & BOCKIUS LLP
                    25
                                                                              By: /s/ Brian C. Rocca
                    26
                                                                                  Brian C. Rocca
                    27                                                            Attorneys for Defendants
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         1                            Case No. 3:21-md-02981-JD
  SAN FRANCISCO
                                                       NOTICE OF OMNIBUS MOTION TO DISMISS
